Kupferman, J. (dissenting).
The court at Special Term granted a preliminary injunction restraining the defendant (City of New York and its officials) from firing members of the *408Uniformed Sanitationmen’s Association, which union has an agreement with the city providing that these employees are to work from July 1, 1974 to June 30, 1976. The city obviously cannot plead ignorance of its financial condition at the time this agreement was entered into. Only one member of the union has been hired since July 1, 1974 and is, therefore, the only one not protected of the 3,000 members involved who are being terminated.
Irreparable harm would come to anyone fired under these circumstances in the atmosphere of political jousting. Pension rights, life insurance and health insurance, among other things, are involved. This union agreement provision is unique. It covers some 13,000 employees (10,000 are sanitationmen) out of many hundred thousand city employees and cannot be lightly dismissed.
The order of Special Term granting the preliminary injunction should be continued pending trial and the CPLR 5519 (subd [a]) automatic stay by virtue of the appeal by the city should be vacated.
Stevens, P. J., Markewich and Lupiano, JJ., concur in Per Curiam opinion; Kupferman and Murphy, JJ., dissent in separate opinions.
Motion to vacate CPLR 5519 (subd [a]) stay or for other relief denied, without costs, conditioned upon perfection of the appeal from the order of injunction no later than July 7, 1975, with argument at 10 o’clock the following morning.